Exhibit 10.13
 
INTERNATIONAL GAME TECHNOLOGY
2002 STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD










Name


You have been granted an award of restricted stock units (the “Award”) by
International Game Technology, a Nevada corporation (the “Corporation”), as
follows:
 
 

  Award Date: Month Day Year         Total Number of Stock Units Subject to
Award: share amount1,2         Vesting Schedule: The Award shall vest and become
nonforfeitable as set forth in Section 3 of the Terms and Conditions of
Restricted Stock Unit Award attached to this Notice of Restricted Stock Unit
Award.

 

 
                                                                                                                                               









The Award is subject to the terms and conditions of this Notice of Restricted
Stock Unit Award (this “Notice”), the attached Terms and Conditions of
Restricted Stock Unit Award (the “Terms”), and the International Game Technology
2002 Stock Incentive Plan (the “Plan”).  By accepting the Award, you are
agreeing to the terms of the Award as set forth in those documents.  You should
read the Plan, the Prospectus for the Plan, and the Terms.  The Terms and the
Plan are each incorporated into (made part of) this Notice by this
reference.  You do not have to accept the Award.
 



--------------------------------------------------------------------------------

1 Subject to adjustment under Section 6.2 of the Plan.
 
2 Subject to early termination pursuant to Section 8 of the Terms.
 
 
 

--------------------------------------------------------------------------------

 
 
INTERNATIONAL GAME TECHNOLOGY
2002 STOCK INCENTIVE PLAN
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD


1.           General. These Terms and Conditions of Restricted Stock Unit Award
(these “Terms”) apply to certain restricted stock units granted by International
Game Technology, a Nevada corporation (the “Corporation”), pursuant to the
International Game Technology 2002 Stock Incentive Plan (the “Plan”).  If you
were granted an award (the “Award”) of restricted stock units (the “Stock
Units”) by the Corporation, the date of grant of the Award (the “Award Date”) of
the Stock Units and the total number of shares of the Corporation’s Common Stock
with respect to the Stock Units are set forth in the Notice of Restricted Stock
Unit Award (the “Notice”) and are reflected in the electronic stock plan award
recordkeeping system (the “Stock Plan System”) maintained by the Corporation or
its designee.  These Terms apply to the Stock Units if referenced in the Notice
and/or the Stock Plan System with respect to the Stock Units.  The recipient of
the Award identified in the Notice is referred to as the “Grantee” with respect
to the Stock Units.  The Award has been granted to the Grantee in addition to,
and not in lieu of, any other form of compensation otherwise payable or to be
paid to the Grantee.  Capitalized terms are defined in the Plan if not defined
herein.  The parties agree to the terms of the Award set forth herein.  The
Grantee acknowledges receipt of a copy of these Terms, the Plan and the
Prospectus for the Plan.  The Notice and these Terms are collectively referred
to as the “Award Agreement” applicable to the Award.
 
2.           Stock Units.  As used herein, the term “Stock Unit” shall mean a
non-voting unit of measurement which is deemed solely for bookkeeping purposes
to be equivalent in value to one outstanding share of the Corporation’s Common
Stock (subject to adjustment as provided in Section 6.2(a) of the Plan) solely
for purposes of the Plan and the Award Agreement.  The Stock Units shall be used
solely as a device for the determination of any payment to eventually be made to
the Grantee if and when such Stock Units vest pursuant to the terms hereof.
 
The Stock Units create no fiduciary duty to the Grantee and shall create only a
contractual obligation on the part of the Corporation to make payments, subject
to vesting and the other terms and conditions hereof, as provided in Sections 5
and 7 below.  The Stock Units shall not be treated as property or as a trust
fund of any kind.  No assets have been secured or set aside by the Corporation
with respect to the Award and, if amounts become payable to the Grantee pursuant
to the Award Agreement, the Grantee’s rights with respect to such amounts shall
be no greater than the rights of any general unsecured creditor of the
Corporation.
 
3.           Vesting.  Subject to Section 8 below, the Award shall vest and
become nonforfeitable in four (4) equal annual installments (subject to
adjustment under Section 6.2(a) of the Plan) with one-fourth (1/4) of the total
number of Stock Units subject to the Award vesting on each of the first, second,
third and fourth anniversaries of the Award Date.
 
4.           Continuance of Employment.  The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under the Award Agreement.  Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Grantee to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 8 below or under the Plan.
 
Nothing contained in the Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation or any Subsidiary, affects the
Grantee’s status as an employee at will who is subject to termination without
cause, confers upon the Grantee any right to remain employed by or in service to
the Corporation or any Subsidiary, interferes in any way with the right of the
Corporation or any Subsidiary at any time to terminate such employment or
services, or affects the right of the Corporation or any Subsidiary to increase
or decrease the Grantee’s other compensation or benefits.  Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Grantee under any written employment agreement with the
Corporation.
 
5.           No Stockholder Rights.  The Stock Units are bookkeeping entries
only.  The Grantee shall have no rights as a stockholder of the Corporation,
including dividend rights and voting rights, with respect to the Stock Units or
any shares of Common Stock issuable in respect of such Stock Units until such
shares of Common Stock are actually issued to and held of record by the
Grantee.  No adjustments will be made for dividends or other rights of a holder
for which the record date is prior to the date of issuance of the stock
certificate evidencing the shares.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Restrictions on Transfer.  Prior to the time the Stock Units are
vested and paid, neither the Stock Units comprising the Award nor any interest
therein or amount payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily, other than by will or the laws of descent and distribution.
 
7.           Timing and Manner of Payment of Stock Units.  Stock Units subject
to the Award Agreement shall be paid in an equivalent number of shares of Common
Stock promptly after (and in all events within two and one-half months after)
the vesting of such Stock Units in accordance with the terms hereof, subject to
the tax withholding provisions of Section 10 hereof and subject to adjustment as
provided in Section 6.2(a) of the Plan.  Such payment shall be in complete
satisfaction of such vested Stock Units.  The Grantee or any other person
entitled under the Plan to receive such shares shall deliver to the Corporation
any representations or other documents or assurances required pursuant to
Section 6.4 of the Plan.
 
8.           Effect of Termination of Employment.  The Grantee’s Stock Units
shall automatically be forfeited to the extent such units have not become vested
upon the first date the Grantee is no longer employed by the Corporation or one
of its Subsidiaries, regardless of the reason for the termination of the
Grantee’s employment, whether with or without cause, voluntarily or
involuntarily.  If the Grantee is employed by a Subsidiary and that entity
ceases to be a Subsidiary, such event shall be deemed to be a termination of
employment of the Grantee for purposes of the Award Agreement, unless the
Grantee otherwise continues to be employed by the Corporation or another of its
Subsidiaries following such event.
 
9.           Adjustments Upon Specified Events.  Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 6.2(a) of the
Plan, the Committee will make adjustments if appropriate in the number of Stock
Units contemplated hereby and the number and kind of securities that may be
issued in respect of the Award.
 
10.         Tax Withholding.  Subject to Section 6.5 of the Plan, upon any
distribution of Common Stock in respect of the Award, the Corporation shall, to
the extent it is legally permitted to do so, automatically reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then Fair Market Value, to satisfy any withholding
obligations of the Corporation or its Subsidiaries with respect to such
distribution of shares at the minimum applicable withholding rates unless the
Grantee has made other arrangements approved by the Committee to provide for
such withholding.  In the event that the Corporation cannot legally satisfy such
withholding obligations by such reduction of shares, or in the event of a cash
payment or any other withholding event in respect of the Award, the Corporation
(or a Subsidiary) shall be entitled to require a cash payment by or on behalf of
the Grantee and/or to deduct from other compensation payable to the Grantee any
sums required by federal, state or local tax law to be withheld with respect to
such distribution or payment.
 
11.         Notices.  Any notice to be given under the Award Agreement, the
Stock Plan System or the Plan shall be in writing and addressed to the
Corporation at its principal office to the attention of the Secretary, and to
the Grantee at the Grantee’s last address reflected on the Corporation’s
records, or at such other address as either party may hereafter designate in
writing to the other.  Any such notice shall be given only when received, but if
the Grantee is no longer an employee of the Corporation or one of its
Subsidiaries, shall be deemed to have been duly given by the Corporation when
enclosed in a properly sealed envelope addressed as aforesaid, registered or
certified, and deposited (postage and registry or certification fee prepaid) in
a post office or branch post office regularly maintained by the United States
Government.
 
12.         Plan.  The Award and all rights of the Grantee under the Award
Agreement are subject to the terms and conditions of the Plan, incorporated
herein by this reference.  The Grantee agrees to be bound by the terms of the
Plan and the Award Agreement.  The Grantee acknowledges receiving, reading and
understanding the Plan, the Prospectus for the Plan and the Award
Agreement.  Unless otherwise expressly provided in other sections of the Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not (and shall not be deemed to) create any rights in
the Grantee unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Committee so conferred by appropriate
action of the Board or the Committee under the Plan after the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
13.         Entire Agreement.  The Award Agreement and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof, with the exception of the Invention and Secrecy Agreement and the
Confidentiality and Invention Agreement.  The Plan and the Award Agreement may
be amended pursuant to Section 6.6 of the Plan.  Such amendment must be in
writing and signed by the Corporation.  The Corporation may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Grantee hereunder, but no such
waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision hereof.
 
14.         Section Headings.  The section headings of the Award Agreement are
for convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
15.         Governing Law and Venue.  The Award Agreement and the rights of the
parties hereunder and with respect to the Award shall be governed by and
construed and enforced in accordance with the laws of the State of Nevada
without regard to conflict of law principles thereunder.  The parties, as well
as any of their successors, employees, or representatives, irrevocably agree to
the exclusive jurisdiction of the Courts of the State of Nevada (or such
judicial district of a court of the United States as shall include same) for the
determination of all matters arising hereunder or with respect to the Award.
 
16.         Construction.  It is intended that the terms of the Award will not
result in the imposition of any tax liability pursuant to Section 409A of the
Code.  The Award Agreement shall be construed and interpreted consistent with
that intent.
 
17.         Restrictive Covenants. In consideration of the granting of the
Award, the Grantee agrees that:
 
  (a)      For a period of one (1) year after Grantee ceases to be employed by
the Corporation or a Subsidiary, Grantee will not engage on behalf of any
person, company or entity, in any activities worldwide, directly or indirectly,
relating to the development, design, manufacture, sale, or distribution of
gaming devices, gaming systems, or gaming content, or other products or services
competitive with or similar to products or services offered by, developed by,
designed by, manufactured by, sold by or distributed by the Corporation or any
of its Subsidiaries.
 
  (b)      Both during and after the termination of Grantee’s employment with
the Corporation or a Subsidiary, Grantee shall keep confidential and not
disclose to other persons or entities, or use for any purpose other than as
required in the course of Grantee’s employment with the Corporation or a
Subsidiary, any and all Confidential Information.  Confidential Information
shall include any information or material, regardless of how it is stored or
disseminated, which is not generally known or available to the public, and which
(i) is generated or collected by or utilized in the operation of the Corporation
or a Subsidiary and relates to the actual or anticipated business or research or
development of the Corporation or a Subsidiary; or (ii) is suggested by or
results from any task assigned to Grantee by the Corporation or a Subsidiary or
work performed by Grantee for or on behalf of the Corporation or a
Subsidiary.  Confidential information shall not be considered generally known to
the public if revealed improperly to the public by Grantee or others without the
Corporation’s express written consent and/or in violation of an obligation of
confidentiality to the Corporation or a Subsidiary.  Examples of Confidential
Information include, but are not limited to, customer lists, customer
information, customer contacts, the identity of suppliers, pricing, margins,
business plans, marketing plans, financial data, business and customer strategy,
techniques, technical know-how, formulae, processes, designs, prototypes,
models, software, solutions, discussion guides, employee performance, and
research and development.  The confidentiality obligations herein shall not
prevent Grantee from divulging Confidential Information or trade secrets by
order of court or agency of competent jurisdiction; however, Grantee shall
promptly inform the Corporation of any such situations and shall take such
reasonable steps to prevent disclosure of  Confidential Information or trade
secrets until Corporation has been informed of such requested disclosure and the
Corporation has had an opportunity to respond to the court or agency.
 
 
3

--------------------------------------------------------------------------------

 
 
  (c)      When Grantee’s employment with the Corporation or a Subsidiary ends
for any reason, or upon the request of the Corporation at any time, Grantee will
deliver promptly to the Corporation all property of the Corporation or a
Subsidiary in Grantee’s possession, custody or control, including, but not
limited to, all computers or other Corporation-owned equipment, electronic data,
notes, books, records, files, correspondence, drawings, software, program discs
and other materials relating to the Corporation’s business, products and
projects, including all copies thereof.
 
  (d)      Grantee recognizes that the Corporation’s business interests may be
irreparably harmed by any violation of this Section of these Terms or threatened
violation of this Section such that the Corporation shall, in addition to all
other remedies available at law or in equity, be entitled to injunctive
relief.  In the event the Corporation successfully enforces any part of this
Section 17 through legal proceedings, Grantee will pay the Corporation’s costs
and attorneys’ fees.
 
  (e)      Should any portion of this Section 17 be determined to be
unenforceable, that portion may be severed or modified by a court of competent
jurisdiction, to permit enforcement of the remainder of the Section to the
fullest extent possible.  Any court enforcing the Award Agreement is
specifically authorized to modify the restrictions contained in the Award
Agreement in order to make it enforceable.  Any waiver by the Corporation of a
breach of any provision of the Award Agreement shall not operate or be construed
as a waiver of any subsequent breach by the Corporation.  No waiver shall be
valid unless in writing and signed by an authorized officer of the Corporation.
 
18.         Clawback Policy.  The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).
 


 
YOUR ACCEPTANCE OF THE AWARD THROUGH THE STOCK PLAN SYSTEM MAINTAINED BY THE
CORPORATION OR ITS DESIGNEE CONSTITUTES YOUR AGREEMENT TO THE TERMS AND
CONDITIONS HEREOF, AND THAT THE AWARD IS GRANTED UNDER AND GOVERNED BY THE TERMS
AND CONDITIONS OF THE PLAN AND THE AWARD AGREEMENT.
 

4